Case 1:18-cv-01962-RM-KMT Document 140 Filed 03/31/21 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 18–cv–01962–RM–KMT
         Consolidated with Civil Action No. 18–cv–02667–RM–KMT

  KIM MILLBROOK,

         Plaintiff,

  v.

  A.W. SPITZ
  LT. MURTON
  CORRECTIONAL OFFICER COLLINS
  CORRECTIONAL OFFICER COCHRAN, in their individual and official capacities,
  UNITED STATES OF AMERICA,

         Defendants.


                                               ORDER


         Before the court is Plaintiff’s “Motion for Appointment of Counsel.” ([“Motion”], Doc.

  No. 137.) No response has been filed to the Motion, and the time to do so has lapsed. After

  carefully considering the Motion, as well as related briefing, the court has determined that the

  interests of justice do not warrant the appointment of civil counsel.

         The determination as to whether to appoint counsel in a civil case is left to the sound

  discretion of the district court. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). The

  court must “give careful consideration to all the circumstances with particular emphasis upon

  certain factors that are highly relevant to a request for counsel.” Id. (quoting McCarthy v.

  Weinberg, 753 F.2d 836, 838 (10th Cir. 1985)). Those factors include: “the merits of the
Case 1:18-cv-01962-RM-KMT Document 140 Filed 03/31/21 USDC Colorado Page 2 of 4




  litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s ability to

  present his claims, and the complexity of the legal issues raised by the claims.” Id. (quoting

  Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)). “The burden is on the applicant to

  convince the court that there is sufficient merit to his claim to warrant the appointment of

  counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (quoting

  McCarthy, 753 F.2d at 838). “Only in those extreme cases where the lack of counsel results in

  fundamental unfairness will the district court’s decision be overturned.” Id. (quoting McCarthy,

  753 F.2d at 839).

          Pursuant to the Local Rules of Practice of the United States District Court for the District

  of Colorado-Attorney, the following unrepresented parties are eligible for the appointment of pro

  bono counsel: (1) a party who has been granted leave to proceed in forma pauperis under 28

  U.S.C. § 1915; (2) an unrepresented prisoner; and (3) a non-prisoner, unrepresented party who

  demonstrates limited financial means. D.C.COLO.LAttyR 15(e). In addition to eligibility, the

  court applies the following factors and considerations to evaluate a motion for the appointment

  of counsel in a civil case: (1) the nature and complexity of the action; (2) the potential merit of

  the pro se party’s claims; (3) the demonstrated inability of the unrepresented party to retain an

  attorney by other means; and (4) the degree to which the interests of justice will be served by the

  appointment of counsel, including the benefit the court may derive from the assistance of the

  appointed counsel. D.C.COLO.LAttyR 15(f)(1)(B).




                                                      2
Case 1:18-cv-01962-RM-KMT Document 140 Filed 03/31/21 USDC Colorado Page 3 of 4




         Pro se Plaintiff Kim Millbrook,1 an inmate in the custody of the Federal Bureau of

  Prisons [“BOP”], brings this action pursuant to Bivens v. Six Unknown Named Agents of Federal

  Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act [“FTCA”], 28

  U.S.C. §§ 2671-2680. ([“Bivens Complaint”], Doc. No. 16, at 3-5; [“FTCA Complaint”],

  Millbrook v. USA, No. 1:18-cv-02667-RM-KMT (D. Colo. Dec. 11, 2018), ECF No. 9, at 2-3.)

  At all times relevant to this case, Plaintiff was housed at the BOP’s Administrative Maximum

  [“ADX”] facility in Florence, Colorado. (See id. generally.) Plaintiff alleges that, on July 18,

  2018, he was physically and sexually assaulted by the individual Defendants, all ADX

  corrections officers, and that he was retaliated against for reporting the incident. (Bivens Compl.

  6-18; FTCA Compl. 4-11.)

         Based on these allegations, on August 8, 2018, Plaintiff commenced this lawsuit against

  the individual ADX corrections officers, asserting Bivens claims for violations of his rights under

  the First and Eighth Amendments. (Bivens Complaint 3-5, 6-18.) Plaintiff thereafter initiated a

  separate action against the United States, asserting FTCA claims for negligence, assault, sexual

  assault, and failure to prevent or protect. (FTCA Complaint 2-11.) The cases were thereafter

  consolidated, on March 14, 2019. (Doc. No. 43.) The claims are neither novel, nor complex,

  and Plaintiff has relayed the substance of his claims effectively thus far.

         In support of his request for the appointment of counsel, Plaintiff states that he “is unable

  to afford” an attorney. (Mot. 1.) Plaintiff argues that his “imprisonment will greatly limit his


  1
    Mindful of Plaintiff’s pro se status, the court “review[s] his pleadings and other papers liberally
  and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell v. United
  States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner, 404 U.S.
  519, 520–21 (1972) (holding the allegations of a pro se complaint “to less stringent standards than
  formal pleadings drafted by lawyers”).

                                                    3
Case 1:18-cv-01962-RM-KMT Document 140 Filed 03/31/21 USDC Colorado Page 4 of 4




  ability to litigate,” particularly given that he has “limited knowledge of the law,” and “limited

  access to the law library,” due to complications caused by the COVID-19 coronavirus pandemic.

  (Id.) He insists that the issues raised by this case “are complex, and will require significant

  research and investigation.” (Id.) In addition, Plaintiff reports that “[a] trial in this case will

  likely involve conflicting testimony.” (Id. at 2.) Plaintiff is adamant that appointed counsel

  “would better enable” him “to present evidence and cross examine witnesses.” (Id.)

  Nevertheless, Plaintiff does not specifically address the nature and complexity of the action, the

  potential merit of his claims, or the actual efforts he has undertaken to retain an attorney by other

  means. See D.C.COLO.LAttyR 15(f)(1)(B). Although Plaintiff has expressed concern about his

  ability to litigate this case while incarcerated, his inmate status alone does not entitle him to

  appointed counsel. See Williams v. Ezell, 534 F. App’x 699, 703 (10th Cir. 2013); Griffin v.

  Ortiz, 286 F. App’x 538, 541 (10th Cir. 2008). In addition, the court does not see any benefit

  that it may derive from the assistance of appointed counsel. On balance, therefore, the court

  cannot conclude that the interests of justices would be served by the appointment of pro bono

  counsel.

          Accordingly, it is

          ORDERED that the “Motion for Appointment of Counsel” (Doc. No. 137) is DENIED.

          Dated this 31st day of March, 2021.




                                                     4
